PER CURIAM.
GRANTED. The defendant’s consecutive seven-year sentences at hard labor for simple burglary of an inhabited dwelling in violation of La.R.S. 14:62.2 are vacated and this ease is remanded for resentencing.
The record of sentencing does not demonstrate adequate compliance with La.C.Cr.P. art. 894.1 nor does it provide a factual basis for imposition of the present sentencing scheme.
Upon resentencing, the district court should comply with La.C.Cr.P. art. 894.1 as amended by Act 22 of 1991, which requires consideration of the sentencing guidelines promulgated by the Louisiana Sentencing Commission in determining the appropriate sentence to be imposed.
KIMBALL, J., concurs.
MARCUS, J., not on panel.